Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 1 of 34 PagelD #: 76

JULIE FRAZIER BROWN : SUIT NUMBER: ( 0 U | OF U

VERSUS

 

FIRST JUDICIAL DISTRICT COURT EXMIBIT

Oo .

3

CINEMARK USA, INC. D/B/A : CADDO PARISH, LOUISIANA o 3
CINEMARK TINSELTOWN AND z
xD - S
PERMANENT ASSIGNMENT : SECTION: ( - 2
— i
is
PETITION FOR PERSONAL INJURIES s
e

NOW INTO COURT, HnoaS undersigned counsel of record, comes and appears petition

©)
ot

JULIE FRAZIER BROWN, a person of the full age o of majority, who with respect represents to tf

ce008

Court the following:

es

1.

Made the defendant in this petition is the following:
CINEMARK USA, INC. D/B/A CINEMARK TINSELTOWN AND XD (sometimes
referred to herein as “CINEMARK”), a foreign corporation authorized to do and doing
business in the State of Louisiana, having appointed Corporation Service Company, 501
Louisiana Avenue, Baton Rouge, Louisiana 70802, as its agent for service of process.
| 2.
The parties hereto, the subject matter hereof, and all matters and things herein contained are
within the Jurisdiction of this Honorable Court.
3.
The wrongful acts which injured the petitioner, JULIE FRAZIER BROWN, occurred on or
about July 7, 2017.
4.
The incident occurred on the premises of the defendant, CINEMARK, located at 8400
Millicent Way, Shreveport, Caddo Parish, Louisiana 71105, where CINEMARK owns and operates
a movie theater containing multiple rooms with screens for customers to view movies. The

aforementioned premises was at all times pertinent to this case in the custody, care, contro! and garde

of the defendant, CINEMARK. It was also at all times pertinent to this case maintained and operated

 

 

 

    

by the defendant, CINEMARK. ov /
pos\ ohn d6 300
. . _Tcp__ ao FILED
r stp IND KL Re
Cruise VVUcto W/b Doc eS EE idea =t2 UL, 06 ZU18
t (0 OS) SERVICE Cx — ct i

 

 

 
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 2 of 34 PagelD #: 77

5.

On or about July 7, 2017, the petitioner, JULIE FRAZIER BROWN, was on the premises

of the defendant, CINEMARK, sitting with her husband inside one of the movie theaters waiting for

3
a movie to begin. Priof to the start of the movie, the petitioner decided to go to the concession area
~

to get a drink. As petitioner was walking down the stairs/steps of the defendant’s theater, a raised
portion on the end of one of the stairs/steps (which created an unreasonably dangerous conditio®,
caused the petitioner to trip and violently fall down several stairs/steps. As a result of the trip and
c
fall, the petitioner sustained severe injuries and other damages, including two (2) fractures to fier

@

i @
right leg. 3
cs

6. ic

The defendant, CINEMARK, and/or its respective employees/servants/agents had actual
and/or constructive knowledge of the presence of the raised portion of the stair/step prior to the time
of the petitioner’s fall. Nevertheless, the defendant failed to take all appropriate actions to remedy
the unreasonably dangerous condition which the Stair/step posed and/or to prevent the petitioner
from falling due to the unreasonably dangerous condition of the stair/step on the defendant’s
premises. The defendant, CINEMARK, also failed to provide adequate and/or proper warnings to

_the petitioner that a portion of the stair/step was protruding up from the stair/step and/or that 4
hazardous and unreasonably dangerous condition was present on the stair/step. Further, the
defendant failed to block or restrict access to the area where the unreasonably dangerous condition
existed. .

1.

The defendant, CINEMARK, and its respective employees/servants/agents should have
timely remedied the hazardous and unreasonably dangerous condition on the premises. CINEMARK
should have also adequately and timely warned the petitioner of the presence of the unreasonably
dangerous condition on its premises. The defendant, CINEMARK, had a duty to adequately, timely
and properly warn the petitioner of the hazardous and unreasonably dangerous condition on its
premises. The defendant, CINEMARK, should have timely taken all reasonable steps to protect

petitioner and others in the theater from tripping and falling on the unreasonably dangerous condition
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 3 of 34 PagelD #: 78

on the stair/step. The defendant had actual and constructive notice that a piece of the stair/step was

protruding prior to the time that the petitioner was caused to fall by the unreasonably dangerous
4
condition on the premises of the defendant. The defendant should not have created the unreasonably

ene .
dangerous condition on its premises. The defendant should have repaired the stair/step and/or
ad

restricted access to the area until the stair/step was repaired, replaced or otherwise properly remedied.
bo
. 1
‘The defendant should have timely repaired or otherwise timely remedied the unreasonably dangerdus
(es)

condition on its premises. The defendant should have placed warnings in easily visible areas whée
@

the hazardous condition existed. The defendant should not have allowed the petitioner or other

0

customers inside the theater and/or on the property/premises until the dangerous condition was
repaired and/or removed. As a result of the negligence of the defendant, CINEMARK, and is
respective employees/servants/agents, the defendant is liable forall of the injuries and other damages
suffered by your petitioner.

8.

The defendant, CINEMARK, and its employees/servants/agents are guilty of fault, breach
of duties and negligence. The defendant had a duty to keep its premises in a reasonably safe
condition, and by failing to do so became liable for all of the injuries and other damages sustained
by your petitioner. .

9.

The terrible fall which resulted from the. fault, breach of duties and negligence of the
defendant, CINEMARK, and its respective employees/servants/agents caused the petitioner, JULIE
FRAZIER BROWN, to suffer severe injuries and other damages.

10.

Your petitioner was completely free from any and all negligence, fault or breach of duties
which in any manner contributed to her injuries and other damages. Your petitioner did not do
anything or fail to do anything that caused or in any way contributed to her injuries and other
damages. Your petitioner will show that the incident was caused by the sole fault, breach of duties
and negligence of the defendant, CINEMARK, and/or its employees/servants/agents/representatives,

for whose negligent actions/inactions, the defendant, CINEMARK, is vicariously liable.
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 4 of 34 PagelD #: 79

ll.

The fault, breach of duties and negligence of the defendant, CINEMARK, and/or its

ww,
employees/servants/agents, for whose negligent actions/inactions it is vicariously liable, consist gf

the following nonexclusive particulars:. cS
“sd
- age * a &
A. Creating a hazardous and unreasonably dangerous condition on the premises withant
: hd
taking all reasonable steps to protect petitioner and others; =
ara)
B. Causing the step/stair to have a raised edge: a
qa
Ge
Cc. Failing to timely and properly repair the stair/step which caused the petitioner to fall;
ce
D.- Failing to repair the stair/step prior to allowing petitioner and other customers\fo
a)

enter the area of the theater where the stair/step was creating an unreasonably
dangerous condition on the premises;

E. Having actual and/or constructive notice of the protruding portion of the stair/step
and failing to timely repair and/or otherwise properly remedy the stair/step;

F, Failing to timely take all reasonable steps to timely and properly remedy the
hazardous and unreasonably dangerous condition on the premises;

G. Failing to properly, timely and adequately warn the petitioner of the presence of the
hazardous and unreasonably dangerous condition on the premises;

H. Failing to warn petitioner that a portion of the stair/step was protruding and/or that
an unreasonably dangerous condition was present on the premises;

lL. Having araised edge ona step that it knew or should have known would be traversed .
by people in dark conditions;

i Improperly and/or inadequately inspecting the step before petitioner and others
was/were allowed to enter the theater;

K. Having actual and/or constructive notice of the unreasonably dangerous condition of
the step prior to the petitioner being caused to fall by same, because it had numerous
employees/servants agents inspect and clean the entire theater just prior to the

petitioner entering the theater;
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 5 of 34 PagelD #: 80

L. Having actual and/or constructive knowledge that a portion of the stair/step was

protruding and failing to timely take all reasonable steps to prevent petitioner and
“4
others from being injured due to the unreasonably dangerous condition of fe

stair/step; ®

pay

oy: . : : SG

M. Failing to properly inspect the premises; wo
bh
N. Failing to take all reasonable and appropriate actions to prevent the petitioner’s fal]
me

and resulting injuries and other damages; e

S

aye . . . . eae ©

Oo. Failing to omit all actions that if omitted would have prevented the petitioner’s fail
2

and resulting injuries and other damages; =

iG
P, Failing to act as a reasonable and prudent person would have acted under the same

or similar circumstances,
Your petitioner states that each of the above acts or failures to act was the cause in fact of the fall
and resulting injuries and other damages to your petitioner.
12,

The defendant, CINEMARK, should have maintained the premises ina safe condition. The
defendant, CINEMARK, should not have created the unreasonably dangerous condition, should have
timely repaired the stair/step that defendant had actual and constructive notice of prior to the
petitioner being injured due to the unreasonably dangerous condition of the stait/step, The
defendant, CINEMARK, should have timely remedied the hazardous condition and/or properly and
adequately warned of its presence to prevent the fall of the petitioner, JULIE FRAZIER BROWN.
The defendant, CINEMARK, and its employees/servants/agents are puilty of fault, breach of duties
and negligence, which resulted in significant injuries and other damages to the petitioner.

13.

The terrible fall caused severe, painful and disabling injuries to the petitioner, JULIE

FRAZIER BROWN.
14.
Because your petitioner, JULIE FRAZIER BROWN, is not trained in medical terminology,

she cannot describe the exact injuries sustained by her in precise medical terms in the same manner
=

Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 6 of 34 PagelD #: 81

as can physicians, However, petitioner will show that she sustained severe and excruciating injuries

to her leg and other parts of her body as a result of the negligence of the defendant, CINEMARK,
. . uy
and its employees/servants/agents. ..

=

15. G
~

Because of the injuries that your petitioner suffered, she has suffered both past and future
. ha

economic damages including but not limited to lost wages, lost eaming capacity, lost econorfiic

3
v

opportunity and/or lost household services.

0000"

16.

0

Your petitioner, JULIE FRAZIER BROWN, states that as a result of this wrongful act caused
. wo
by the fault, breach of duties and negligence of the defendant, CINEMARK, and 4ts

employees/servants/agents, she has suffered the following damages:

A. Past and future physical pain and suffering as may appear reasonable in the premises;
B Past and future mental pain and anguish as may appear reasonable in the premises;
Cc. Past and future physical disability as may appear reasonable in the premises;

D Past and future loss of enjoyment of life as may appear reasonable in the premises;

E. Past and future humiliation and embarrassment as may appear reasonable in the
premises;

F, Past and future physical impairment as may appear reasonable in the premises;

G. Past and future inconvenience as may appear reasonable in the premises;

H. Risk of traumatically induced arthritis as may appear reasonable in the premises;

1 Past and future medical, hospital, doctor, and/or chiropractic bills as may appear
reasonable in the premises;

J. Past and future expenses for drugs, medicines and orthopedic devices as may appear
reasonable in the premises;

K. Past and future expenses for physical therapy as may appear reasonable in the
premises;

L. Loss of past and future economic damages including lost wages, lost earning

capacity, lost economic opportunity and/or lost household services as may appear
reasonable in the premises; and

M. Permanent scarring and disfigurement.
17,

Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 7 of 34 PagelD #: 82

Your petitioner’s damages do not exceed $75,000.00 exclusive of interest and costs.

18.

4

C
oa

=
Your petitioner will be required to call at the trial on the merits, medical experts and other

expert witnesses to establish the extent of her injuries and damages. Your petitioner is entitled-fo .

have these expenses taxed as additional costs of Court.
WHEREFORE, your petitioner prays that:

1.

The defendant, CINEMARK USA, INC. D/B/A CINEMARK TINSELTOWN AND 2,

be served with a copy of this petition and cited to appear and answer same;

2.

After all legal delays and due proceedings had,

I

bp

Sagoaaste

FE

that there be judgment in favor of your

petitioner, JULIE FRAZIER BROWN, and against the defendant for the total amount of damages,

together with legal interest thereon from the date of judicial demand until paid, together with all

costs of these proceedings to include the costs for all expert witnesses of any description, including

but not limited to economic and medical experts;

3.

For all other relief, both general and equitable, necessary in the premises.

THE LAW

OFFICE OF ALLEN COOPER, L.L.C.

551 Kings Highway

Shreveport, Louisiana 71104

Telephone: (318) 865-5291

Facsimile: (318) 865-5120

Email: allencooperlaw@aol.com
Email: chris@allencooperlaw.com

  

BY:

 

 

\grastomres a IR Bat-No.
\CHRI
A

20ige
STOPHER MICIOTTO, Bar Nol 26087
ORNEYS FOR PETITIONER,

JULIE FRAZIER BROWN

PLEASE SERVE:

CINEMARK USA, INC. D/B/A CINEMARK TINSE,
Through its registered agent for service of process:
Corporation Service Company

501 Louisiana Avenue

Baton Rouge, Louisiana 70802

LTOWN AND HD
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 8 of 34 PagelD #: 83
AUTHORIZATION TO USE OR DISCLOSE PROTECTED HWALTH INFORMATION

 

 

I HEREBY AUTHORIZE to use or
disclose the following protected health information (PHI) from the medical records of the patient listed
below to:
Requestor Name: Ben Marshall, Jr.

Mayer, Smith & Roberts, LLP
Requestor Address:

1550 Creswell Avenue
Shreveport, LA 71101

Patient Name: ae J Le “4 / q 9 [RAZ JER BRoiw/
Patient DOB: - — “CT ,
Patient Social Security Number. +3 6- 4 5— 2773

Patient Address: “T3231 Booth Dr )- ay rew-e700 rt LA WiIeT7

 

Disclose the following PHI for treatment dates from FIRST VISIT through current DATE.

 

___ Abstract/Pertinent _____ History and Physical ____ Discharge Summary ____ Consult
_____ Operative Report ___ Progress Notes ___ Physician Orders ___ X-ray

___. ER Report Tab "Nurses Noies 2_ Entire Chart
__X%_ Other Specified: any and all MRI, CT Scan, x-ray films/diagnostic test results X_Billing,

The above information is disclosed for the following purposes:

__ Medical Care X Legal Insurance _ Personal - Other

| {srknowledge and hereby consent to such, that the released information ma

Y contain alcohol and drug abuse,
psychiatric, HIV or genetic information. 1 DON

OT AUTHORIZE release of HIV test results. Qnitial)
. é Z

This authorization shall expire upon this expiration date: _/ /<f- / 2 / **IfT fail to specify an expiration date
or event, this authorization will expire one (1) year fis

 

ain ine date on which it was signed.

 

e funderstand that I have the Tight te reveke this authorization at any time. I understand that J must
do so in writing and present the written revecation io Ben Marshall, Jr. I understand that the
revocation will not apply to information: that has already been released to this authorization.

The information used or disclosed pursuant to the authorization may be subject to redisclosure by

_ the récipient and no-longer protected. ,

° I hereby release and dischar

authorization. ,

J understand that I do not have to sign this authorization, a
services will not be denied if I do not si gen this form.

* J understand that services may be denied if I do not authorize the release of information related to
healthcare services pro

8 provided for he purpose of providing information to a third party (e.g. fitness-
for-work test).: eon ET

This release’ does not authorize verbal communications b
requesting party.

A copy of this authorization may be used with the same authority as the original.

ge the above provider of any liability for complying with this

nd my treatment or payment for

y the healthcare provider to the

I have read the above and authorize the disclosure of the proiected health information as stated.

CHeL Fran prour (-/l-2o ‘7 ;

e wa Date

 

If signed by.a legal representative, relationship to patient:

 

 

 

 

Signature of Witness a Date
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 9 of 34 PagelD #: 84

OneContent: Generated By ECHRISTUS\KUW00001

CHRISTUS Health System EXHIBIT

tabbies’

Schumpert Highland
1453 East Bert Kouns 5
Shreveport, LA 71105 FAGE |}
RADIOLOGY REPORT

Signed

Pt Name: BROWN,JULIE FRAZIER

DOB: 02/22/1967 F 50

Account #: AA0000704703

MR: MD00553622

Patient Location: AA.EDMAIN/

Procedure: 0707-0088 DX/KNEE LIMITED AP LAT
CPT: 73560

Requisition #: XX-XXXXXXX

REPORT #: 0707-0284

 

Date of Exam: 07/07/17
Time of Exam: 1810

Admitting Diagnosis

FALL | ;

Ordering Diagnosis/Reason for exam
FALL

HISTORY: Right knee pain, fell.
COMPARISON: None.

TECHNIQUE: Portable AP and crosstable lateral views of the right knee are
submitted.

FINDINGS:

There 4s a severely comminuted fracture of the proximal tibia involving the
medial and lateral tibial plateau. There is impaction of the tibial
fragments.

There is also a fracture of the proximal shaft of the right fibula with
medial angulation.

The distal femur and patella appear intact.

IMPRESSION: COMMINUTED FRACTURE OF PROXIMAL RIGHT TIBIA AND FIBULA AS
DESCRIBED.

Dictated By: LEOPARD,PATRICK B MD
Date Dictated: 07/07/17 1923
Signed By: LEOPARD,PATRICK B MD
Date Signed: 07/07/17 1946

D: 07/07/17 1923
T: 07/07/17 1923

Patient: BROWN, JULIE FRAZIER + MRN:MD00553622 Encounter: AA0000704703 Page 60 of 67
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 10 of 34 PagelD #: 85

6

Ochsner LSU Health Shreveport Brown, Julie Frazier
1501 Kings Highway MRN: 1002473657, DOB: 2/22/1967, Sex: F
Shreveport LA 71103 Adm: 7/7/2017, DIC: 7/11/2017

Inpatient Encounter

 

 

 

 

Addendum Note by Patrick A Massey, MD at 7/14/2017 1:28 PM (continued)

Op Nate signed by Tyler James Stavinoha, MD at 7/17/2017 5:45 AM
Author. Tyler James Stavinoha, MD Service: Orthopedics Author Type: Resident

Filed: 7/17/2017 5:15 AM Date of Service: 7/9/2017 2:12PM Status: Signed
Editor: Tyler James Stavinoha, MD (Resident)

University Health Shreveport
1541 Kings Highway, Shreveport, LA 71103

OPERATIVE REPORT

Patient Name: BROWN, JULIE FRAZIER
MRN: 1002473657
DATE QF PROCEDURE: 07/08/2017

PREOPERATIVE DIAGNOSIS: Right comminuted tibial Plateau fracture.
POSTOPERATIVE DIAGNOSIS: Right comminuted tibial plateau fracture.

PROCEDURE PERFORMED: External fixator placement of left tibial plateau
fracture.

SURGEON: Dr. Massey
ASSISTANT: Tyler James Stavinoha, MD (R)
COMPLICATIONS: None.

D

ESCRIPTION OF PROCEDURE IN DETAIL: The patient was brought to the
ope

rative suite,

placed supine on a C-max operative table and right lower extremity was
prepped and

draped in sterile fashion. A time-out was performed. Preoperative
antibiotics were

confirmed to have been administered. Initially attention was directed
towards the

anteromedial tibial or just lateral the tibial crest approximately 25 cm
distal to the

tibial joint surface. Outside of the identified fracture fragmentation of
the

bicondylar tibial plateau, a 5 mm incision was made with blunt dissection
down to the

anteromedial aspect of the tibia. Self-drilling, self-tapping, 5 mm pins
were placed,

Spaced out proximally the length of the six hole pin bar attachment clamp.
Printed on 2/25/19 9:19 AM Page 7
Case 5:19-cv-00346-MLH Document1-1 Filed 03/19/19 Page 11 of 34 PagelD #: 86

é
‘

Ochsner LSU Health Shreveport Brown, Julie Frazier
1501 Kings Highway MRN: 1002473657, DOB: 2/22/1967, Sex: F
Shreveport LA 71103 Adm: 7/7/2017, DIC: 7/41/2017

Inpatient Encounter

 

 

Op Note signed by Tyler James Stavinoha, MD at 7 712017 5:15 AM_ (continued)
Attention

then directed laterally, where in similar fashion anterior lateral pins
were placed on

the femur. Once the bars were clamped into a diamond fashion, this was
distracted and

held at 10 degrees of flexion, clamped and routine pin site care was
performed after

releasing all the tissue surrounding that area. The patient tolerated the
procedure

well. There were no intraoperative complications. Dr. Massey was present
for the

procedure.

TR: TS/BB D: 07/09/2017 14:12:49 T: 07/09/2017 16:55:45
JOB: 46580461/1463950

Electronicatly signed by Tyler James Stavinoha, MD on 7/17/2017 5:15 AM

   

Nursing Note - Retired b ‘Angola Durham, LPN at 7/11/2017 4:26 PM
Author; Angela Durham, LPN Service: — Author Type: Ragistered Nurse
Filed: 7/11/2017 1:27 PM Date of Service: 7/11/2017 1:26 PM Status: Signad
Editor: Angela Durham, LPN (Registered Nurse)

       

Pt transported to pt pick up via wheelchair escorted by the transportation department.

Electronically signed by Angela Durham, LPN on 7/11/2017 1:27 PM
Nursing Note - Retired by Jeraka Marshall, RN at 7/11/2017 1:18 PM
Author, Jeraka Marshall, RN Service: Orthopedics Author Type: Registered Nurse

Filed: 7/11/2017 1:18 PM Date of Service: 7/11/2017 1:18 PM Status: Signed
Editor: Jeraka Marshall, RN (Registered Nurse)

| have reviewed and agree with the assessment and plan of care of Angela Durham, LPN for the patient.

Electronically signed by Jeraka Morshall, RN on 7M1/2017 4:18 PM
plan of Care by Luke Storms, PT at 7/14/2017 10:02AM Se
Author: Luke Storrs, PT Service: Physical Medicine and Rehabilitation Author Type: Physical Therapist

Filed: 7/11/2017 1:17 PM Date of Service: 7/11/2017 10:02 AM Status: Signed
Editor: Luke Stars, PT (Physical Therapist)

Acute Physical Therapy Progress Note
History:

Julie Frazier Brown is a 50 y.o. female

 

Printed on 2/25/19 9:19 AM Page 8
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 12 of 34 PagelD #: 87

°

Ochsner LSU Health Shreveport Brown, Julie Frazier
1501 Kings Highway MRN: 1002473657, DOB: 2/22/1967, Sex: F
Shreveport LA 71103 Adm: 7/20/2017, D/C: 7/24/2017

Inpatient Encounter

 

 

 

 

 

 

 

 

 

Op Note signed by Tyler James Stavinoha, MD at 7/26/2017 2:08 PM

Author. Tyler James Stavincha, MD Service: Orthopedics Author Type: Resident
Filed: 7/26/2017 2:08 PM Date of Service: 7/20/2017 12:18 PM Status: Signed
Editor: Tyler James Stavinoha, MD (Resident)

University Health Shreveport
1541 Kings Highway, Shreveport, LA 71103

OPERATIVE REPORT

Patient Name: BROWN, JULIE FRAZIER
MRN: 1002473657
DATE OF PROCEDURE: 07/20/2017

PREOPERATIVE DIAGNOSIS: Right bicondylar tibial plateau fracture,
Schatzker type 6.

POSTOPERATIVE DIAGNOSIS: Right bicondylar tibial plateau fracture,
Schatzker type 6.

PROCEDURE PERFORMED:
i. Open reduction, internal fixation of right tibial plateau.
2. Deep hardware removal of external fixator.

SURGEON: Patrick Massey, MD

Tyler James Stavinoha, MD (R)

COMPLICATIONS: None.

DESCRIPTION OF PROCEDURE IN DETAIL: The patient was brought to the
operative suite,

placed supine on the C-max operative table with bumps under the
ipsilateral hip and

padding to protect ail bony prominences, elevating his right lower
extremity. The right

lower extremity was prepped and draped in a sterile fashion without the
use of a

tourniquet. A time-out was performed and preoperative antibiotics were
confirmed to have

been administered. Initial incision was made in the posteromedial fashion

 

Printed on 2/25/19 9:19 AM Page 285

3
e

Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 13 of 34 PagelD #: 88

Ochsner LSU Health Shreveport Brown, Julie Frazier .
1501 Kings Highway MRN: 1002473657, DOB: 2/22/1967, Sex: F
Shreveport LA 71103 Adm: 7/20/2017, D/C: 7/24/2017

Inpatient Encounter

 

 

 

 

 

between the

pes anserinus with sharp dissection and deep elevation between the pes
anserinus, medial

head of gastroc deep reflection of semimembranosus, maintaining a cuff
for later

repair, was performed and elevation of the posteromedial aspect, the
shear typed

cortical fragment was identified and held in a reduced position. The
posteromedial plate

was then held in position and cortical screw held temporary fixation
where AP and

lateral confirmed reduction, buttressing up the posterior aspect of the

split as best

seen on the lateral view. Further screws reduced this with slight
compression. Attention

?

t

was then directed anterolaterally where a standard anterolateral approach
was centered

over Gerdy's tubercle with dissection/elevation of the anterior
compartment including

tibialis anterior, to identify the anterolateral structures, a sub-
meniscal arthrotomy

was performed with elevation and a meniscal repair was performed of a
longitudinal tear

through the meniscus. The joint line was able to be evaluated and
elevated central as

well as anterolateral pieces were mobilized. Select intervening
cancellous bone chips

were removed and held for further bone autograft. The central
fragmentation was elevated

up and temporarily held with K-wire fixation including direct articular
surface

evaluation from the anterolateral arthrotomy site.

An anterolateral plate was then placed and temporarily held with a
cortical metaphyseal
screw. This continued to have an anterolateral cortical window articular
surface was
heldin reduction with temporary cortical screw was placed into the
diaphyseal region and
a clamp confirmed continued reduction of the articular surface, a locking
screw xl was
placed and cortical window wat then approached and norien calicium
phosphate bone

Printed on 2/25/19 9:19 AM Page 286

 
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 14 of 34 PagelD #: 89

Ochsner LSU Health Shreveport Brown, Julie Frazier
1501 Kings Highway MRN: 1002473657, DOB: 2/22/1967, Sex: F
Shreveport LA 71103 Adm: 7/20/2017, D/C: 7/24/2017

Inpatient Encounter

 

 

 

 

oo ——)

inbesvening —

central canal. Once this was in place additional screws with locking of
the distal row

was performed, additional metaphyseal and diaphyseal screws. Once this
was performed,

and Norian was held, wound closure was performed in a layered fashion,
maintenance of

the overall coronal alignment as well as reduced articular surface was
performed. Then

10 cc of Norian was injected into the intervening bone cement and into
the surrounding

tissues was removed.

The meniscus, now attached with repair to lateral capsule was then
repaired down through

the plate into the anterolateral capsular structures and wound closure
was then

performed in a layered fashion using O-Vicryl, 2-0 Vicryl. Skin was
closed using 3-0

Monocryl suture. The semimembranosus had been reapproximated and
reattached. Superficial

closure was performed and closed and covered with Dermabond. Intervening
external

fixator sites which had been removed, prior to prepping and draping, were
cleansed,

curetted and closed loosely with 3-0 nylon suture. The wound was then
covered with ABD

pads, sterile dressing and kept in full extension and a hinged-knee
brace.

The patient tolerated the procedure well. There were no intraoperative
complications.
Dr. Massey was present for the entirety of the procedure.

ho
|
m2
A
Ss
yy

c>
~J
~
N)
oa
Ss.
ND
Q
Be
~J
be
Ww
ae
Nn
on
N
oO

TR: TS/LSD DBD: 07/206 1
JOB: 46663698/1511883

Electronically signed by Tyler Jamas Stavinoha, MD on 7/26/2017 2:08 PM

 

Printed on 2/25/19 9:19 AM Page 287

5
_ Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 15 of 34 PagelD #: 90

CHRISTUS SCHUMPERT HEALTH SYSTEM

PO BOX 843577

Dallas,

TH 75284

800.756.7999

BROW, TULIE FRAZIER

07/07/17

07/07/17

07/07/17
07/07/17
07/07/17

07/07/17
O07 /07/17
OT /O7/17
O7/07/17

Q7/07/17
Q7/07/17

07/07/17

BROWN, JULIE FRAZIER

116 ATLANTIC AVE APT 30

MILES CITY

te ee

2000003114

¢
Qo

ke ete

3100000595

wee
32900000062
3200000033
32900900043

she oe he
4100000178
4160001117
4100000171
4100001122

Wek
5700000179
5700000192
5700000657
5709003742

he ye te

2000900268

2009002548

29090900268

MT $9301

250 PHARMACY GENERAL ***
SODIUM CHLORIDE; SODIUM CHLORIDE 0.9%
FLUSH INJ (10

301 LABORATORY CHEMISTRY ***
BASIC METABOL PNL CALCIUM TOT

305 LAB HEMATOLOGY ***

CBC W AUTO DIFF

PROTHROMBIN TIME

PARTIAL THROMBOPLASTIN TIME PT

320 RADIOLOGY DIAG GENERAL ***
A-RAY EXAM OF KNEE, 1 OR 2

DX HIP UNI OPERATIVE 4 OR 5V
A-RAY EXAM OF LOWER LEG

DX FEMUR MIN 2V

324 RADIOLOGY DIAG CHEST XRAY ***
CHEST K-RAY

450 EMERGENCY ROOM GENERAL ***
EMERGENCY DEPT VISIT
INJ THER/DX IV PUSH
INJ TH/PRPH/DX IVP EA ADD NEW
INJ TH/PRPH/DZX IVP EA ADD SAME

636 DRUG SPEC ID DETAIL CODING ***

HYDROMORPHONE HCL; HYDROmorphone INJ

2 MG/ML (1 ML)

ONDANSETRON HCL INJ; ONDANSETRON INJ

2 MG/ML (2 ML)

HYDROMORPHONE HCL; HYDROmorphone INJ
AAGO00704703

 

HPRPPpP

PNP

N

1

FINAL
Case 5:19-cv-00346-MLH Document1-1 Filed 03/19/19 Page 16 of 34 PagelD #: 91

CHRISTUS SCHUMPERT HEALTH SYSTEM

PO BOX 843577 2
Dallas, TX 752764
800.756.7999 FINAL
BROWN, JULIE FRAZIER PAQOGO704703 OF /O7/17 O7/O07/17 08/16/17
BROWN, JULIE FRAZIER BLUE CROSS PPO LA LOS169A75459

116 ATLANTIC AVE APT 30
MILES CITY MT 59301

2 MG/ML (1 ML)

07/07/17 2000000561 DIPHENHYDRAMINE HCL INd; i 25.00
diphenhydrAMINE INJ 50 MG/ML (1 ML)
165.00
*** 730 EKG/ECG GENERAL ***

97/07/17 5100000297 ELECTROCARDIOGRAM, TRACING 1 285.00
285.00

“*= RECEIPTS, ADJUSTMENTS, ETC. **+
11/11/17 CAPPBCPLA PAYOR ADJUSTMENT; PCON ADJ TKN i ~4209.61
11/25/17 PAYPBCPLA PAYMENT; 206979/3702355/0.00 1 1458.35
-5668.00

AAD000704703

5668.00

0.900
00" -0L'9 00°bE2 AAC O/M ALINGULXS WIMOT LO 9Z00LEL OY T 1 +¥IPTZRS

“ -90'0ST -pL'202 = LT0ZT160 Odd SS0u) 3078 100009

> 09" 00°SE AUYO TWATASOH TWILINT LS62266 54) 1 1  vUbIZeS

Bi -00°9F = 00" L102600T Odd SSO¥) 3072 2 TO0009

Q HIVTO (ALISO “OANI

ov 6802 OTH8l'€h02 ‘S001

© 00" 00°95 TNOGY FAUOOTCUWIONLINTE ©—«OT0E6 UD T =«6T «+ «Cpe

c -66°C82 -T0'L9 §~=—sLTOTELO Odd SSO¥D 3072 2 TO0009

o SX86GH'T9PSZN'WTEHZBS 'YPTZBS +SCQI

S 00° 00°1SE GAC O/M ALINGYLXS WINOT LD --00LEL 599 1 +¥TPTZ8S

S “TUTE = -6L'TT LTO TELO Odd SSO¥D 3078 2 00009

a 0 00°C O81 WINOT JO HWXE AWU-X 2=065CL U0 1 1 — YIpT28S

2 “TUTE = -6L'TT = LT b0 Odd SSOW 3072 2 TO0009

oO WI2P28S 'WTOZZBS YEbTZRS +S

o> 00°Eh OAT WONOT JO WUXG AWU-X 9206S¢L Su T- 1. +¥TPTZgs

a “6L'LE = -12°9T = LTO bL0 Odd SSOWD 3072 2 100009

o WI2P28S 'WTOZZBS YEbTZBS +S00I

~ (00° 00°S AYOH YO p BaNY WWXG AWU-X 9709SCL OUD T T  +¥TPTZRS:

oO “TES? 69°21 ~=—LT0Zb20 Odd SSO¥) 3072 2 100009

3 WI266LS WIZh28S 'WL0ZZRS 'WIPTZ8S SCOT

iL 00° 00°8¢ </0 MOWGI JO WYRE AWU-X —922SSCL UD 1 1 +¥TPTZES
“ELL? «L221 TO L0 Odd SSO¥D 3072 2 100009

7 OTpee’ChOR ‘S001

= 00" 00'0F TWINOWS MATA T AVE-X SHH) 920TOTL OY TF oT -+ Ch02

5 -95°SEE -PR'TOLT. = -LTOZT160 Odd SSO 3072 2 00009

E 00° 00° LE02 HOTAIC NOTZWXIA INOG ATddY © 26902 OU T T  YTbIZgs

3 “0805S -B2°E£2 ——-LT0ZL080 Odd SSO¥D 3072 2 100009

5 00 -16°S? 00°08 FUNGI VAYY SINY ‘HLSHNY YOO6ETO SYD T T  YIbICgs
“00'CE 00°72 L10@b2L0 Odd SSO¥ 3072 9 100009

+ 0° 00°SE INNO) LSTSINTE CHLYHOLNY 926058 54) T 1 YrpTzes

S “99°01 = -20"F LT0@h2L0 Odd SSO¥) 301d 100009

© 00" 00°ST Tad OTTOSYLSN NAHAYAHOD 9zeso08 Sy) T Tt  YrpTzRS

oO :

© ONT — HOLLYOOTIV INDODSTC INDOHY TTT ttttrteeeeseereecees “*HOTLOWSNWUL «©» SAY OR GgT

4 /MOTIVSIO

?

OS ysot 398 £99 19:94

tO GLPGOL9BTE: aHOH SWUOH

2 10€6¢ dH ALIO S3TIN

5 0€ dav

JONGAY OTDNVTLY 9TT

. NMOUG ALTAL-LS9ELEZOOTT

pb- (W2TBT“OH) SOS

I ate

T9S2YTCH 28S WIT CRS +001

 

 
 
 

Pua / 1961-20-20

GT12 0d YOLNYYYOD

INTONOWIS OLUETY 0612 = TT NMOUS STINC LSSELPCOOTT LTG60L0 LTO6OL

ASS YOTULN PE9d = TT NNOWG ALTNC LO9ELPCOOTT LI80L0 L10280L

QININOG TUWd 00h] = TT NMOUG ATTN LSSELPCOOTT LT80L0 LT0@8OL

INIONONIS OLWSETY 0612 = TT NMOWG ATTN LOSELPCOOTT. LTBOLO LT0780L

INIONOWIS OLWIGTY 0612 = TT NMOWG STING LOSELPCOOTT LTBOLO LTOZBOLI
TIN WONTT Std = TT NMOWG ALIN’ LSSELRCOOTT LT8OLO LTOZBOL(
TN WONIT Std = TT NMOWG ATTN LOSELPCOOTT LTBOLO LTOCBOLC

TIN YONIT pSTd = TT NOUS ATTN’ LS9ELPCOOTT LIBOLO LT0280L0

 
 
 

TIWN YONIT Std = TT OWE ATTN LS9ELPCOOTT LT8OLO LTOC8OLO
AASSHH HOTU PES = TT NMOWG ATTN LOSELECOOTT LTBOLO LT0280L0

~ TUSISOH aOZIHO (std = TT NMOWG ATTN LOOELECOOTT LTBOLO LT0@B0L0
WWONTTHLO) SaWWC d?Sd = OT NNOWG ATTN LOSELPCOOTT LTLOLO LTOCLOLO
WVONTTHLOD SaWWe d2Sd = OT MOUS ATIOC LOVELECOOTT LTLOLO LTOCLOLO
meeeeemYOINOT YY eee NTT a" “ALYC

GOLLZ W1 “LHOdaAaYHS
AMH F1VOSMYVE JHOdSAZYHS O8eL
FOILOVYd dNOUD ALINOVS LYOdAASHHS

H=ALLNSO SHONSIOS HLTWAH NST

HW 7h+80 “6102 'S2 Gad ‘UoH
93

led 03/19/19 Page 18 of 34 PagelD #

00°

HONVTWE

19-cv-00346-MLH Document 1-1 F

AsO]

Case 5

py-(W2T8T“OM) SST

NOLYOOTIV

‘Od
CLEG9LIBTE anOH

(G)HY IT90TOURS ONTAKL dooTd 9270698 By
Odd SSO¥O 8078 2 To0009
(UbI28SWITZeS. *S001
HEQUOS AQOBIIAN OEY 9206898 By
Odd sso¥d 37a T0009
QUPT2RS‘YTPTZ8S ‘S001
(AUYHOLNY 289 aLaTaHOD 9242069 by
Odd sso) 3n1a 2 T0003
(UbT28S ‘WT I28S ‘S001
NIGOT9ONIH © 928T0S8 fy
Odd $SO¥D 8078 9 To0009

O09Y'CTORZaS ATS228S ‘AThTz8S +001

00°91
“L0G = ~£6°G LT02L080
00°TT
~00°L 00° LTOCTE80O
00°L
“OPT = ~SE'T L102L080
00°9T
“Cle = -6L'TT L102L080
00°Eh
“00°80 = -08°T LT02L080
00°Th
“00°82 -08°7T LT02L080
00°Th
“BT'G6E = -28°60T §=—LT07P180
00°S0S
“L9'LSTC ~€E°p28T §=—LTOCTTG0
00°286E
“HT'PBL «-98°CS2 = LTOCTI60
00°80
“O0'0EST -00°02L =: LT0ZHT80
- — 00°0S22
“UELS —-£9°ST L10CH2L0
00°EL
“LL'09~£0° ET LTOCTELO
00°94
“66°99T 10°09 LIOCTELO
INNOISIG INNO
/MOTIVSIO
0) T9 80d
“AYOH
10€65 dW AIO SaTIa
0€ dd¥

TONGAY OIDNVILY OTT

NHOUG JITNL-LS9CLECOOTI

 

OAT WSMOT 30 HWXE AWU-X —9206SCL By9
Odd SSO¥O 3018 2 ToO0009

1862 'OTSb28S QTPT28S ‘S001

2 ¥O 1 SINY JO WWXE AVY-X  T=09GEL fu

Odd SSO¥D 3078 2 100009
QTOneES‘OTHT28S SCI

7 HO 1 SINY JO HYX3 AVU-X 9209SCL Bu9

Odd $904) 4078 9 100009

BTONIS WOd CN NOTE NN 2HLPPE9 By}
Odd SSo¥D 3078 2 To0009

FUOLOWS SAW WVaUL — <29¢gL2 By
Odd SSO¥) 3078 2 T0009

HONGO NOTLYXIa SNOG SAONBY — 9gr6902 Bua
Odd $So¥D 3078 2 100009

TNG9UNS WOU GW ‘HISSHY yOzEETO fy9
Odd $soud 9078 2 T0009

SWA €/2 ‘INTGS S~T WWE AWU-X 9200T2L bya

Qdd SSO) NTd 9 100009

T9PS2H'WTEH2RS WIFI 28S ‘S001
SH00UdLSOG GUINI/M WEQNEY Of —929LE9L by9

Qdd SSO8) anTd 2 100009

 

mere NOLLOWSHEL

PTId3g0ud

7 abeg

I

I

SAvd Oaud

T +¥TbT@8s
T +YTbTC8S
T  +¥TI@8S
T +¥TbT2§5
T  +0Tb1@8S
T +0ThT¢8S

1 00ptzgs
T + 81689
1 Wlylcas
1 Wiptzgs
1  Wiptzas

I Gpsh

I +¥TpTz9s

 

gr"

Pua / L96T-22-20

 

WNONITALOD SHNWC d2Sd OT

WVONTTLO) SOHe d?Gd = OT

AVONTTALOD Sener d?Sd = 9T

HVONITELOD SHNWL d2Sd = OT

ONVITOIARd SOTHO 6912 = TT

SHIVO SHHOHL TLE = TT

SIV SWHOHL Tld TI

PHTUTHO NATIONWAY S294 TT

ASSSWH NOTHING £94 TT

AASSWH HOTULNd POS = TT

CUYNUGE TMWd B8Ed = IT

CUTOE-ZITWZNOD OGUYNCE 6l4 = TT

INIONONIS OLUGGTY 0613 = IT

 

"400900

woe

 

OWS ATTNC LG9ELPCOOTT LEOCLO LTOCOCL
MMOYE ATTAL LS9ELPCOOTT LTOCLO LIOCOCL
NMOWG ATTN LOSELECOOTT LIOCLO LIOzOcL
NMOUG ATTN LOSELECOOTT LTOCLO LTOZOCL
NMOWG ATTN LOSELPCOOTT LIOCLO LTOcOCL
MOWG ALTO? LO9ELPCOOTT LTOCLO LTOcOcLt

NNOWE aTTAL LSDELCO0TT LTOCLO LIOZOCLE
NMOUG ATTN LOGELPCOOTT LTOCLO LTOZOzLC
NHOWE ATTAL LS9ELECOOTT LTOCLO LIOZOCLE
NNOWG ATTN LSSELPZOOTT LEOCLO LIOcOeLC
NONE ATTN LOSELPCOOTT LIOCLO LTOCOCLO

NONE ATTN LOGELPCOOTT LTOTLO LTOCOTLO
NNOWG ATTA LSSELPCOOTT LTG0L0 LIOC6OLO

seemed" ANC

GOLLZ W1 ‘LHOdSASHHS

ANH S1VOSMHVE LHOdSASYHS O8Et

FOLLOWEd dNOXD ALINOWA LHOdSASHHS

YOLNYEYY OD

HALNAO SAONSIOS HLTVSH NS 1

WU 2580 ‘6102 'S2 Ged ‘vow
94

00° 0L°9
00° 16'S

00°

00°

led 03/19/19 Page 19 of 34 PagelD #

00°

00°

QONVTYE = NOLYOOTIY

19-cv-00346-MLH Documenti-1 F

Aig] “Oa

Case 5:

yb (W218T'H) SST

SLPOOLOBTE IHOH

SOLS9T LO Ud
SOLSaT LO wd
Odd SSH 2078 9 00009
QURTZOS'WERTZBS +8001
Jay Jd10 OLAY/M 280 BLaTaHOD 9252068 fy
Odd $5089 9078 9 To0009
QUHTZRS‘YEPEZ8S *S001
YO TOL TINGE OITOGYLIN — 9z@h008 Hyp
Odd SSOu) 3018 2 100009
—— OTNTZ8S ‘UTP TZ8S :S00I
OAH JaTC OLQY/M 280 BEFTaHOO 9252058 bug
Odd SSO 3078 2 To0009
QUPT29S‘WIPTZS +8001
¥) THIOL T3N¥d QTTORNLIH —9¢@F008 fy
Odd SOND 3078 2 TO0009
QTPT2BS YEPTZRS ‘S001
Jay ATO OLNY/M 980 auaTeROD 9252058 Sy
Odd SSO 3078) ToN009
(UHTZ8SYIPTZ8S +8001
WO THIOL TaN¥d O1TOaWLIN 9288008 yp
Odd S04) 307d 2 100009
QTPTZRS'WIPT28S +8091
OGM JH1C OLMW/H 260 SLITaHOD 9252059 By
Odd $9080 301 2 To0009
QTHT?RS'YTHTZES “S001
YO THIOL TANYd DTTOGWLEN 9zap008 by)
Odd SSN) 3078 2 100009
(UHT28S YIbTZGS +8001

Prepeerresccnrsseesccrsessnasaicersrss car rauaHigT

“09
~06°S2
“UOT EEE L1022080
00°FT
“BCT = 61°? LT02L080
00°ST
“LOOT EEE L102L080
00°FT
“18°71 = 61°? L102L080
00°ST
“LOOT EEE LT02L080
00°FT
“18'CT = 61°? LT02L080
00°ST
“L9°OT EEE L102L080
00°FT
“18'CT 61°? LT02L080
00°ST
“Sh bT SCT LT02L080
TNQODSIO ENNOHY
/NOTIVSTC
"29 19:04
‘HH0d
T0€6S GH ALIO STIW
Of dd¥

DANGAY OLLNVTLY OTT

HMONG SLTNL-LS9CLE200TT

GT1d0uad

¢ abeg

INEONOWIS OLWSETY 0614
TUaISOH ¥EOZTHD S14

1 1 #¥Thags HONTTRUOD SOME €2S3
1 oT Thess HPONTTRUOD SBHV €263
1 oT trees HONTTALOO SHC €253
TT HUpTzes HONTTRIOD SBME €2S3
1 1 +¥LyT24s HEONTRUOO SEHD 263
LT +¥tpTees HEONITRLOD SHIRE a263
1 +upreas HPONETRUOD SHAE 2763
1 oT ATb28S HESATTALOD SHIRE 226%

SA ORME GgT rt reersererrsss nario

Puy / L9GT-22-20

YOrN yaya d

SOLLZ W1 “LYOdSASHHS

‘WSIA LUO@20T

I
1 WIA 102207
a1 kwov se LS9ELHCOOTT LIn2LO LtOzhL
a1 ROU ATTN’ LS9CLH2OOTT LTPCLO LtozeeUt
91 AMOWE ATT LSBELPCOOTT LTCCLO LTOeE2UC
91 RwOwG ATTA LSXCLAZOOTT LIECLO LTOZEZUC
91 AMONG ATTA LS9ELAZOOTT LTZ2L0 LTOzz2uc
01 NONE ATTN LSVELHZOOTT LTZeLO LtOzeeUC
01 AMONG ATIOC LSBCLHOOTT LTT@L0 LTOzTeue
a1 ROWE ATTA LSVCLEZOOTT LTT2L0 LTOzTeue
Wy reese ini oa ary

AMH FIVOSMYVE LYOdSASYHS OfE |

SFOILOVed dNOWD ALINOVS.LUYOdAAAYHS

YALNSO SSAONSIOS HLTIVSH NST

WW 2P:80 ‘6102 ‘G2 Gag ‘Uoy
p abeg

yyy THOdHY JO GNI yxy

te TVGOL +e 00°

Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 20 of 34 PagelD #: 95

FUVATYd 00° - SINQOISIG 00°
CIYOIOGH 00° - : SUNGHESOLOY 00°
QUYOIGGH 00° SUQHWMOTTYSIC -9£°0069
QONVUOSHI GUATOSIYNN 00° 3 SUNGHAVG Abd-0NC -20'THES
QNIGNYLSIN0 OL GUITda¥ 00° LOOY NO SUNDHAYd -29°CE
YOUNVENOD 00° — SHOUTHD «OO PTERT
HOUVTYE = NOLLNOOTIV INQOOSIC INNO TTT eeeereeresair enn grug OR QQ] reesei) re eeeerreererererrecariaT ig crane sea
/MOTI¥SIO |
rot taa 191998 SOLLZ WI ‘LUOdSASHHS
SLPGSL9STO:4HOH WYOH
1066 GW ALI2 SITIN AMH SWOSMYVA LYOdAATHHS OEE.
Of day .
GQONGAY OILNYTIY 9TT JOWOVHd NOHO ALINOVA LkOdSASYHS
HMOUS FITOL-LS9CLPZO0TT pug / 1961-22-20

HALNSO SAONSIOS HLIVWSH M8"
: PTIdO'd POLNRERL DD
pb- (W181 ON) $087 , HE 29°80 ‘6102 'S2 Gag ‘voy
TraBeti ch Ps aisGRrbardReporPocument 1-1 Filed 03/19/19 Page 21 of 34 PagelDpig 26 of 1

r

 

 

 

 

 

 

 

 

Report Settings
Account: BROWN,JULIE FRAZIER [1445032]
Patient: BROWN,JULIE FRAZIER [1002473657]
Submission Information
User: [ AW2105033]
Time: Wed Feb 27, 2019 12:15 PM
Ry Transaction Information
: Service Date From Service Date To “Total Amount
se Charges . 01/01/2016 02/27/2019 2,720.00
Tx# Procedure Service Provider Date Amount
1 01392-PR ANESTH,UPPER LEG,OPEN PROCED... Phillip Mark Priddy, CR... 07/08/2017 800.00
(Match Pmt) 3 2000-INSURANCE PAYMENT (INSURANCE) 07/29/2017 432.00
(Match Pmt) 5 1000-PATIENT PAYMENT (ACCOUNT) 11/20/2017 48.00
(Match Adj) 4 3000-CONTRACTUAL WRITE-OFF (INSURANCE) 07/29/2017 320.00
7 01392-PR ANESTH,UPPER LEG,OPEN PROCED... Peter Nicholas Viahakis... 07/20/2017 1,920.00
(Match Pml) 8 2000-INSURANCE PAYMENT (INSURANCE) 12/28/2017 480.00
(Match Adj) 9 3000-CONTRACTUAL WRITE-OFF (INSURANCE) 12/28/2017 1,440.00
Payments Matched to charges 960.00
Adjustments Matched to charges 1,760.00
SHV SERVICE AREA

1501 Kings Highway
Shreveport, Louisiana 71103-4228

. Note: This report contains only those payments and adjustments which are matched to the charges listed in the Charges section.

Professional Billing 2/27/2019 12:15:29 PM
2600 WILSON STSTE1 MILES CITY, MT 593015094

DANIEL C. BROOKE, M.D., P.C.

Phone: (406) 233-2520 Fax: (406) 233-4062
Patient History: Brown, Julie (2765)

 

 

a
> CPT Unit Service Type Description Claim Order Responsible Amount Balance Provider Pos Diagnosis
A 4. 99213 1.00 12/21/17 CH EST PATIENT OFFICE VISIT II 1BCMT(Paid) 121.00 0.00 BROOKE, DANIEL 1 $62.14 D
S W10.8XXD
& 2 01/15/18 IR Payment from MT BLUE SHIELD 420.18
oO (BCBS/30817230)
% 3 011548 Iw CBC BC/BS CREDIT ADJ -0.82
S 4. 99213 1.00 11157 CH EST PATIENT OFFICE VISIT II 1BCMT(Paid) 421.00 0.00 BROOKE, DANIEL 41 $82.141D
M25.661

N

N W10.8XXD
& 5. 12/0747 IR Payment from MT BLUE SHIELD -120.18

o (BCBS/30798700)

O«. 1210717 IW. Writeoff from MT BLUE SHIELD 0.82

O 7. 73562 4.00 1115417 CH XRKNEE, SERIES 3+ VIEW 1BCMT(Paid) 418.00 0.00 BROOKE, DANIEL 44. $82.441D
> M25.661
o W10.8XXD
—

© g, 12/0717 IR Payment from MT BLUE SHIELD -58.92
cS (BCBS/30798700)
oO 9 12/07/17 IW Writeoff from MT BLUE SHIELD -59.08 <
LL49, 99213 4.00 10/2517 CH ESTPATIENT OFFICE VISIT II] i1BCMT(Paid) 421.00 0.00 BROOKE, DANIEL 11 $82.141D
M25.661

a W10.8XXD
+11, 11/06/17 JR Payment from MT BLUE SHIELD -120.18

5 (BCBS/30782956)

E12 11/06/17 Iw Writeoff from MT BLUE SHIELD -0.82

513. 73630 4.00 10/2517 CH XRFOOT, 3 VIEW 1BCMT(Paid) 4103.00 0.00 BROOKE, DANIEL 11. M25.661
O44, 44/06/17 IR Payment from MT BLUE SHIELD 47.84

I (BCBS/30782956)

=. 11/06/17 IW Writeoff from MT BLUE SHIELD ~55.16

bi6. 99213 1.00 1018/17 CH EST PATIENT OFFICE VISIT IN 1BCMT(Paid) 421.00 0.00 BROOKE, DANIEL 41 $82.141D
st W10.8XXD
O17, 11/0617 IR Payment from MT BLUE SHIELD -120.18

Oo (BCBS/30782956)

O18. 11/06/17 IW. Writeoff from MT BLUE SHIELD 0.82

ar 9. 73590 4.00 10/18/17 CH XR TIB-FIB.2 VIEW 1BCMT (Paid) 101.00 0.00 BROOKE, DANIEL 41. $82.141D
is W10.8XXD
20. 11/06/17. IR Payment from MT BLUE SHIELD -47,26

% (BCBS/30782956)

Oars, 11/06/17 iW Writeoff from MT BLUE SHIELD -53.74

Charge (CH) Patient Receipt (PR) Insurance Receipt (IR) Patient Write off (PW) Insurance Write off (IW)

Page 1 of 2

Patient Refund (PF) Insurance Refund (IF)

Print Date: 02/25/2019 01:49 pm
DANIEL C. BROOKE, M.D., P.C.
2600 WILSON STSTE1 MILES CITY, MT 593015094
Phone: (406) 233-2520 Fax: (406) 233-4062
Patient History: Brown, Julie (2765)

Oo

 

 

 

Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 23 of 34 PagelD #: 98

Charge (CH) Patient Receipt (PR) Insurance Receipt (IR) Patient Write off (PW) Insurance Write off (IW) Patient Refund (PF) Insurance Refund (IF)

Page 2 of 2

CPT Unit Service Type Description Claim Order Responsible Amount Balance Provider Pos Diagnosis
22. 99203 1.00 09/05/17 CH NEW PATIENT OFFICE VISIT Ill 1BCMT(Paid) 180.00 0.00 BROOKE, DANIEL 14 een
23. 09/2517 IR Payment from MT BLUE SHIELD -177.94
(BCBS/30758138)
24. 09/25/17 IW Writeoff from MT BLUE SHIELD -2.06
25. 73560 1.00 09/05/17 CH XRKNEE, AP & LAT 1BCMT(Paid) . 100.00 0.00 BROOKE, DANIEL 11 S82.141A
W10.8XXA
26. 09/25/17 IR Payment from MT BLUE SHIELD -50.76
(BCBS/30758138)
27. 09/25/17 IW Writeoff from MT BLUE SHIELD 49.24
28. 10/18/17 OC Open Credit (AUTH145780) -40.00 0.00 All
29. 01/31/18 PF Patient Refund 40.00
30. 09/07/17 OC Open Credit (AUTH083820) -40.00 0.00 All
31. 01/31/18 PF Patient Refund 40.00
CH: 1086.00 PR: -80.00 IR: -863.44 PW: 0.00 IW: -222.56 PF: 80.00 Balance: 0.00

Print Date: 02/25/2019 01:49 pm
_ Case 5:19-cv-00346-MLH ([Aaewnent Wie usiled 03/19/19 Page 24 of 34 PagelD #: 99
MAR 117 9949

Billings Clinic

 

2800 Tenth Avenue North
P.O. Box 37000

Billings, Montana 59107-7000
www.billingsclinic.com

 

 

BROWN, JULIE F

743 BOOTH DR Account Number: 4688898

SHREVEPORT, LA 71107
Dates of Service Encounter Charges Adjustments Payments SelfPayDue InsuranceDue Balance Due
10/02/14 - 10/02/14 21396964 203.00 29.20 -173.80 0.00 0.00 0.00
10/06/14 - 10/06/14 21417672 344.00 107.87 -236.13 0.00 0.00 0.00
12/05/14 - 12/05/14 21545876 203.00 29.20 -173.80 0.00 0.00 0.00
06/23/15 - 06/23/15 22156494 137.00 18.27 -118.73 0.00 0.00 0.00
08/10/15 - 08/10/15 22160644 203.00 26.65 -176.35 0.00 0.00 0.00
09/25/15 - 09/25/15 76885318 1446.00 451.45 -994.55 0.00 0.00 0.00
10/13/15 - 10/13/15 22467707 278.00 129.01 -148.99 0.00 0.00 0.00
01/21/16 - 01/21/16 22695806 203.00 26.65 -176.35 0.00 0.00 0.00
07/18/16 - 07/18/16 23161977 203.00 26.81 -176.19 0.00 0.00 0.00
12/08/16 - 12/08/16 23642384 203.00 26.81 -176.19 0.00 0.00 0.00
01/31/17 - O1/31/17 23764271 238.00 0.00 -238.00 0.00 0.00 0.00
04/27/17 - 04/27/17 24056974 203.00 26.81 -176.19 0.00 0.00 0.00
04/28/17 - 04/28/17 24059065 331.00 185.10 -145.90 0.00 0.00 0.00
09/05/17 - 09/05/17 24344391 334.00 95.97 -238.03 0.00 0.00 0.00
12/01/17 - 12/01/17 24681091 248.00 71.23 -176.77 0.00 0.00 0.00
04/05/18 - 04/05/18 25036782 334.00 95.97 -238.03 0.00 0.00 0.00

Totals: 5111.00 1347.00 -3764.00 0.00 0.00 0.00

Charge and Payment Detail

Charges and

Payments and

 

Date Description Performing Provider Debits Credits
DOS: 10/02/14 - 10/02/14. Enc Num: 21396964 Charges: 203.00 Adjustments: 29.20 Payments: -173.80 Balance: 0.00
10/02/14 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00 0.00

CPT: 99214 DX: 311
10/02/14 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00 0.00

CPT: 99214 DxX: 311
10/02/14 CoPay Credit Card 0.00 30.00
11/02/14 Blue Cross Payment 0.00 0.00
11/13/14 Blue Cross Adjustment 0.00 29.20
11/13/14 Blue Cross Payment 0.00 143.80

DOS: 10/06/14 - 10/06/14 Enc Num: 21417672

Charges: 344.00

Adjustments: 107.87

Payments: -236.13

Balance: 0.00
_ Case 5:19-cv-00346-MLH Document 1-1

Billings Clinic

BROWN, JULIE F
743 BOOTH DR
SHREVEPORT, LA 71107

Charge and Payment Detail (continued..)

Filed 03/19/19 Page 25 of 34 PagelID #: 100

2800 Tenth Avenue North
P.O. Box 37000

Billings, Montana 59107-7000
www.billingsclinic.com

Account Number: 4688898

Charges and

Payments and

 

Date Description Performing Provider Debits Credits

10/06/14 OFFICE/OUTPATIENT VISIT, EST LOW Grantham, Patricia MD 78.00 0.00
CPT: 99213 DX: 5990

10/06/14 OFFICE/OUTPATIENT VISIT, EST LOW Grantham, Patricia MD 59.00 0.00
CPT: 99213 DX: 5990

10/06/14 UA, Complete Grantham, Patricia MD 16.00 0.00
CPT: 81001 DX: 7881

10/06/14 Cult Ur and Col Ct Grantham, Patricia MD 29.00 0.00
CPT: 87086 DX: 7881

10/06/14 ID Aerobic Grantham, Patricia MD 40.00 0.00
CPT: 87077 DX: 7881

10/06/14 Sensitivity Study MIC Grantham, Patricia MD 43.00 0.00
CPT: 87186 DX: 7881

10/06/14 Disc Susceptibility Grantham, Patricia MD 33.00 0.00
CPT: 87184 DX: 7881

10/06/14 influenza virus vaccine quadrivalent PF, Grantham, Patricia MD 20.00 0.00
CPT: 90686 DX: V0481

10/06/14 FLU IN OFFICE IMMUNIZATION ADMIN, SIN Grantham, Patricia MD 26.00 0.00
CPT: 90471 DX: V0481

11/02/14 Blue Cross Adjustment 0.00 0.23

11/02/14 Blue Cross Adjustment 0.00 18.55

11/02/14 Blue Cross Payment 0.00 26.00

11/02/14 Blue Cross Payment 0.00 19.77

11/02/14 Blue Cross Payment 0.00 88.45

11/02/14 Blue Cross Adjustment 0.00 9.47

11/02/14 Blue Cross Payment 0.00 0.00

11/02/14 Blue Cross Adjustment 0.00 23.33

11/02/14 Blue Cross Adjustment 0.00 12.35

11/02/14 Blue Cross Adjustment 0.00 18.76

11/02/14 Blue Cross Adjustment 0.00 25.18

11/02/14 Blue Cross Payment 0.00 0.00

11/02/14 Blue Cross Payment 0.00 0.00

11/02/14 Blue Cross Payment 0.00 0.00

11/02/14 Blue Cross Payment 0.00 0.00
, Case 5:19-cv-00346-MLH

ease 2800 Tenth Avenue North

seem,

Billings Clinic

BROWN, JULIE F
743 BOOTH DR
SHREVEPORT, LA 71107

Account Number:

Charge and Payment Detail (continued..)

P.O. Box 37000
Billings, Montana 59107-7000
www.billingsclinic.com

4688898

Charges and

Document 1-1 Filed 03/19/19 Page 26 of 34 PagelD #: 101

Payments and

 

Date Description Performing Provider Debits Credits
01/13/15 Patient Payment Check 0.00 101.91
DOS: 12/05/14 - 12/05/14. Enc Num: 21545876 Charges: 203.00 Adjustments: 29.20 Payments: -173.80 Balance: 0.00
12/05/14 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00 0.00

CPT: 99214 DxX: 311
12/05/14 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00 0.00

CPT: 99214 DX: 311
12/26/14 Blue Cross Adjustment 0.00 29.20
12/26/14 Blue Cross Payment 0.00 143.80
01/13/15 Patient Payment Check 0.00 30.00
DOS: 06/23/15 - 06/23/15 Enc Num: 22156494 — Charges: 137.00 Adjustments: 18.27 Payments: -118.73 Balance: 0.00
06/23/15 OFFICE/OUTPATIENT VISIT, EST LOW Grantham, Patricia MD 78.00 0.00

CPT: 99213 DX: 3540
06/23/15 OFFICE/OUTPATIENT VISIT, EST LOW Grantham, Patricia MD 59.00 0.00

CPT: 99213 DX: 3540
07/14/15 Blue Cross Adjustment 0.00 18.27
07/14/15 Blue Cross Payment 0.00 88.73
01/28/16 Patient Payment Check 0.00 30.00
DOS: 08/10/15 - 08/10/15 Enc Num: 22160644 — Charges: 203.00 Adjustments: 26.65 Payments: -176.35 Balance: 0.00
08/10/15 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00 0.00

CPT: 99214 DX: 30400
08/10/15 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00 0.00

CPT: 99214 DX: 30400
08/29/15 Blue Cross Adjustment 0.00 26.65
08/29/15 Blue Cross Payment 0.00 146.35
10/25/16 Patient Payment Check 0.00 30.00
DOS: 09/25/15 - 09/25/15 Ene Num: 76885318 Charges: 1446.00 Adjustments: 451.45 Payments: -994.55 Balance: 0.00
09/25/15 MR C Spine wo Contrast Sillery, John C MD 1051.00 0.00

CPT: 72141 DX: 7231
, Case 5:19-cv-00346-MLH Document 1-1

 

2800 Tenth Avenue North
P.O. Box 37000
Billings, Montana 59107-7000

Bi | | i ngs C_| i n ic www. billingsclinic.com
BROWN, JULIE F
743 BOOTH DR Account Number: 4688898

SHREVEPORT, LA 71107

Charge and Payment Detail (continued..)

Charges and

Filed 03/19/19 Page 27 of 34 PageID #: 102

Payments and

 

Date Description Performing Provider Debits Credits

09/25/15 MR C Spine wo Contrast Sillery, John C MD 395.00 0.00
CPT: 72141 DX: 7231

10/17/15 Blue Cross Adjustment 0.00 272.78

10/17/15 Blue Cross Payment 0.00 97.78

10/24/15 Blue Cross Adjustment 0.00 178.67

10/24/15 Blue Cross Payment 0.00 697.87

09/14/16 Patient Payment Check 0.00 4.72

09/23/16 Patient Payment Check 0.00 150.00

10/25/16 Patient Payment Check 0.00 30.00

12/14/16 Patient Payment Check 0.00 14.18

DOS: 10/13/15 - 10/13/15 Enc Num: 22467707 Charges: 278.00 Adjustments: 129.01 Payments: -148.99 Balance: 0.00

10/13/15 MA Mammogram Screening Bowman-Seitz , Tara S M 170.00 0.00
CPT: 77057 DX: Z1231

10/13/15 MA CAD Screening Bowman-Seitz , Tara S M 34.00 0.00
CPT: 77052 DX: Z1231

10/13/15 MA CAD Screening Bowman-Seitz , Tara S M 16.00 0.00
CPT: 77052 DX: Z1231

10/13/15 MA Mammogram Screening Bowman-Seitz , Tara S M 58.00 0.00
CPT: 77057 DX: Z1231

10/30/15 Blue Cross Adjustment 0.00 35.45

10/30/15 Blue Cross Adjustment 0.00 93.56

10/30/15 Blue Cross Payment 0.00 14.55

10/30/15 Blue Cross Payment 0.00 134.44

DOS: 01/21/16 - 01/21/16 Enc Num: 22695806 Charges: 203.00 Adjustments: 26.65 Payments: -176.35 Balance: 0.00

01/21/16 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00 0.00
CPT: 99214 DX: F329

01/21/16 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00 0.00
CPT: 99214 DX: F329

02/13/16 Blue Cross Adjustment 0.00 26.65

02/13/16 Blue Cross Payment 0.00 126.35

12/14/16 Patient Payment Check 0.00 50.00

/2
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 28 of 34 PagelID #: 103

Billings Clinic

BROWN, JULIE F
743 BOOTH DR
. SHREVEPORT, LA 71107

Charge and Payment Detail (continued..)

2800 Tenth Avenue North
P.O. Box 37000

Billings, Montana 59107-7000
www.billingsclinic.com

Account Number: 4688898

 

. . Charges and Payments and

Date Description Performing Provider Debits Credits
DOS: 07/18/16 - 07/18/16 Enc Num: 23161977 Charges: 203.00 Adjustments: 26.81 Payments: -176.19 Balance: 0.00
07/18/16 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00 0.00

CPT: 99214 DX: F329
07/18/16 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00 0.00

CPT: 99214 DX: F329
08/05/16 Blue Cross Adjustment 0.00 26.81
08/05/16 Blue Cross Payment 0.00 0.00
08/05/16 Blue Cross Payment 0.00 176.19

DOS: 12/08/16 - 12/08/16 Enc Num: 23642384

Charges: 203.00

Adjustments: 26.81 Payments: -176.19

12/08/16 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00
CPT: 99214 DX: M722

12/08/16 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00
CPT: 99214 DX: M722

01/22/17 Blue Cross Payment 0.00

05/13/17 Blue Cross Adjustment 0.00

05/13/17 Blue Cross Payment 0.00

DOS: 01/31/17 - 01/31/17 Enc Num: 23764271

O1/31/17 PREVENTIVE VISIT, EST, 40-64
CPT: 99396 DX: Z0000

O1/31/17 PREVENTIVE VISIT, EST, 40-64
CPT: 99396 DX: Z0000

07/20/17 Bad Debt Write-Off

06/05/18 Bad Debt Recovery

06/05/18 Collection Agency 1 Payment

DOS: 04/27/17 - 04/27/17 Enc Num: 24056974

Charges: 238.00

Charges: 203.00

Adjustments: 0.00 Payments: -238.00

Grantham, Patricia MD 130.00
Grantham, Patricia MD 108.00
0.00
238.00
0.00

Adjustments: 26.81 Payments: -176.19

04/27/17 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 107.00

CPT: 99214 DX: F329

04/27/17 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 96.00

CPT: 99214 DX: F329

05/13/17 Blue Cross Adjustment

0.00

Balance: 0.00
0.00

0.00

0.00
26.81
176.19

Balance: 0.00
0.00

0.00

238.00

0.00
238.00

Balance: 0.00
0.00

0.00

26.81
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 29 of 34 PagelD #: 104

 

Billings Clinic

BROWN, JULIE F
743 BOOTH DR
SHREVEPORT, LA 71107

Charge and Payment Detail (continued..)

2800 Tenth Avenue North
P.O. Box 37000

Billings, Montana 59107-7000
www.billingsclinic.com

Account Number: 4688898

 

. . Charges and Payments and
Date Description Performing Provider Debits Credits
05/13/17 Blue Cross Payment 0.00 156.19
12/12/17 Patient Payment Check 0.00 20.00

DOS: 04/28/17 - 04/28/17 Enc Num: 24059065

04/28/17

04/28/17

04/28/17

04/28/17

04/28/17

04/28/17

05/13/17
05/13/17
05/13/17
05/13/17
05/13/17
05/13/17
05/13/17
05/13/17
05/13/17
05/13/17
05/13/17

DOS: 09/05/17 - 09/05/17 Enc Num: 24344391

09/05/17

09/05/17

CBC Diff

CPT: 85025 DX: R5383
CMP

CPT: 80053 DX: R5383
TSH

CPT: 84443 DX: R5383

Venipuncture
CPT: 00001 DX: R5383

Folate
CPT: 82746 DX: R5383

B12 Vit
CPT: 82607 DX: R5383

Blue Cross Adjustment
Blue Cross Adjustment
Blue Cross Adjustment
Blue Cross Adjustment
Blue Cross Adjustment
Blue Cross Payment
Blue Cross Payment
Blue Cross Payment
Blue Cross Payment
Blue Cross Payment
Blue Cross Payment

Charges: 331.00 Adjustments: 185.10

Grantham, Patricia MD

Grantham, Patricia MD

Grantham, Patricia MD

Grantham, Patricia MD

Grantham, Patricia MD

Grantham, Patricia MD

Charges: 334.00 Adjustments: 95.97

OFFICE/OUTPATIENT VISIT, EST COMPLEX Grantham, Patricia MD

CPT: 99215 DX: F329

OFFICE/OUTPATIENT VISIT, EST COMPLEX Grantham, Patricia MD

CPT: 99215 DX: F329

Payments: -145.90
41.00

50.00

82.00

13.00

71.00

74.00

0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00

Payments: -238.03
142.00

192.00

Balance: 0.00
0.00

0.00

0.00

0.00

0.00

0.00

13.00
43.19
40.95
46.96
41.00
0.00
50.00
30.81
30.05
35.04
0.00

Balance: 0.00
0.00

0.00
_ Case 5:19-cv-00346-MLH Document 1-1

Billings Clinic

2800 Tenth Avenue North

BROWN, JULIE F
743 BOOTH DR Account Number:

SHREVEPORT, LA 71107

Charge and Payment Detail (continued..)

P.O. Box 37000
Billings, Montana 59107-7000
www. billingsclinic.com

4688898

Charges and

Filed 03/19/19 Page 30 of 34 PageID #: 105

Payments and

 

Date Description Performing Provider Debits Credits
09/18/17 Blue Cross Adjustment 0.00 95.97
09/18/17 Blue Cross Payment 0.00 238.03
DOS: 12/01/17 - 12/01/17 Enc Num: 24681091 Charges: 248.00 Adjustments: 71.23 Payments: -176.77 Balance: 0.00
12/01/17 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 113.00 0.00

CPT: 99214 DX: F329
12/01/17 OFFICE/OUTPATIENT VISIT, EST MODERAT Grantham, Patricia MD 135.00 0.00

CPT: 99214 DX: F329
12/18/17 Blue Cross Adjustment 0.00 71.23
12/18/17 Blue Cross Payment 0.00 176.77

. DOS: 04/05/18 - 04/05/18 Enc Num: 25036782 Charges: 334.00 Adjustments: 95.97 Payments: -238.03 Balance: 0.00

04/05/18 OFFICE/OUTPATIENT VISIT, EST COMPLEX Grantham, Patricia MD 142.00 0.00

CPT: 99215 DX: F329
04/05/18 OFFICE/OUTPATIENT VISIT, EST COMPLEX Grantham, Patricia MD 192.00 0.00

CPT: 99215 DX: F329
04/06/18 Patient Payment Check 0.00 20.00
04/24/18 Blue Cross Adjustment 0.00 95.97
04/24/18 Blue Cross Payment 0.00 218.03
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 31 of 34 PagelD #: 106

 

 

-BOARD CERTIFIED ORTHOPEDIC SURGEON.
2600 Wilson Street, Su

   

  

 

12/26/2017
Dear Julie Brown,

Thank you for allowing me to participate in your care. The following is a summary of your visit
dated Dec 21, 2017.

Current Medications:

1 Advair 500-50 Diskus Mcg/dose (Other MD) SIG: 1 puff daily

2 Cartia Xt 180 Mg Capsule (Other MD) SIG: Take 1 daily

3 Cymbalta 60 Mg Capsule (Other MD) SIG: Take 1 daily

4 Eliquis 5 Mg Tablet (Other MD) SIG: Take 1 daily

5 Gabapentin 300 Mg Capsule (Other MD) SIG: Take 5 at bedtime

6 Hydrocodone-acetaminophen 5-325 Mg Tablet (Other MD) SIG: Take 1-2 every 6 hours as needed

7 Prilosec Dr 20 Mg Capsule (Other MD) SIG: Take 2 daily

8 Requip 0.5 Mg Tablet (Other MD) SIG: Take 1 and 1/2 tablets daily

9 Valtrex 500 Mg Caplet (Other MD) SIG: Take 1 daily

10 Zyrtec 10 Mg Tablet (Other MD) SIG: Take 1 daily

Reason for visit:

This patient is here for a subsequent visit for her closed displaced right proximal fibula fracture and right tibial
plateau fracture. Date of injury Jul 7, 2017. She had fixation in Lousianna. She is attending PT. Her ROM is
about 72.

Vitals:

Height: 5'3", Weight: 165 lbs, BP: 124/78, BMI: 29.23, BSA: 1.82, Pulse: 76

Examination:

Knee:

(RIGHT).

Patient has a stable knee. The skin is intact. Patient's range of motion is to 70° approximately. This is a cold the
measurement. Distal neurocirculatory examination is stable.

Plan:

Follow-up:

Patient to follow up with CT results.

I had a long and careful discussion with the patient about her issue. She's frustrated. She is very concerned
because her range of motion is only 70° and this patient is very active 50-year-old who continues to work. This

-11- | D
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 32 of 34 PagelD #: 107
is problematic for the patient.
We see that in a CAT scan from 2 months ago, the patient had some partial bridging of the fracture appreciated.

I've explained the patient I think it prudent, justified, and appropriate to repeat the CT scan to see whether the
bridging continues. After that, we'll need to make a decision with the patient about what to do next. At this
point, I will allow the patient 50-75% weightbearing, but this is dependant on her discomfort. If she has
increased discomfort, she is to return to whatever level is more comfortable, even back down to 30% if
necessary. She feels comfortable but she'll be able to increase her weightbearing and I agree.

I think they'll that we need to do the repeat CAT scan to make a decision about a manipulation under anesthesia.
The patient will carefully consider all the options here. There is a risk of fracturing through the area of healing
callus and/or the plate and this would be very disastrous for the patient.

At this point however, we need to make a decision about range of motion and in this 50-year-old active
individual 70° unacceptable to her and I would agree. It's going to make it very difficult for her.

The patient had a postsurgical brace that is ill fitting and too long. The patient now needs a rehabilitation brace
and I've explained that to her and will help her order it. The surgical postop brace is not acceptable but a
rehabilitation brace, and this is not unexpected that the patient finds now that the postsurgical brace is ill fitting.
We will help her pain a rehabilitation brace.

I've shown her an example of that.

Diagnosis:

$82.141D Displaced bicondylar fracture of right tibia, subsequent encounter for closed fracture with routine
healing

M25.661 Stiffness of right knee, not elsewhere classified
W10.8XXD Fall (on) (from) other stairs and steps, subsequent encounter

If you have any questions feel free to call my office at the number listed above.

Sincerely,

Daniel C. Brooke, MD

-12-
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 33 of 34 PagelD #: 108

 

JULIE FRAZIER BROWN * NUMBER: 609,894-C

VERSUS * 187 JUDICIAL DISTRICT COURT

CINEMARK USA, INC. D/B/A
CINEMARK TINSELTOWN AND

XD * CADDO PARISH, LOUISIANA
NOTICE OF FILING OF REMOVAL

PLEASE TAKE NOTICE that the defendant, Cinemark USA, Inc., has, on this 19'
day of March, 2019, filed in the Office of the Clerk of Court of the United States District
Court for the Western District of Louisiana, Shreveport Division, a Notice of Removal of the
captioned matter, a copy of said Notice being served herewith (See Exhibit “1”), in
conformity with 28 USC, Section 1446(d). Pursuant to 28 USC, Section 1446(d), this state
court action shall proceed no further unless and until remanded.

Defendant, Cinemark USA, Inc., certifies that the foregoing written Notice of Filing of
Removal has been served by facsimile and mailed to the plaintiff's attorney of record, J.

Allen Cooper, The Law Office of Allen Cooper, LLC, 551 Kings Hwy., Shreveport, LA
71104.

 

MAYER, SMITH & ROBERTS, L.L.P-
Attorneys for CINEMARK USA, INC.

arshall_Jr. #8950
Marcus E. Edwards, S70
1550 Creswell

-Shreveport, LA 71101
Telephone: 318-222-2135
Fax: 318-222-6420

   

 

Y
Case 5:19-cv-00346-MLH Document 1-1 Filed 03/19/19 Page 34 of 34 PagelD #: 109

CERTIFICATE
| HEREBY CERTIFY that a copy of the above and foregoing Notice of Filing of

Removal has been served upon:

J. Allen Cooper Counsel for Plaintiff, Julie Frazier Brown
The Law Office of Allen Cooper, L.L.C.

551 Kings Highway
Shreveport, LA 71104

by e-mail and by depositing said copy in the United States Mail, postage pre-paid and

 

 

properly affixed thereto, on this 19'" day of March, 2019. vo)
“OF COUNSEL”
J
